Morphy, J.
Edward Briggs is appellant from a judgment rendered against him, as surety of the defendant in a bail bond. A writ of fieri facias was issued in the case, on the 16th?of April, 1840, and was returned unsatisfied on the 29th of May following, *292no property of the defendant having been found. The record shows that no writ of capias ad satifaciendum was issued or could have issued, imprisonment for debt having been abolished, by an act of the legislature of the 28th of March, 1840. It has frequently been held by this court, that all sureties on bail bonds, whose liabilities had not been fixed at the period of the promulgation of this law, were discharged. In Borgsted & Co. v. Nolan et al., a case entirely analagous to the present, we held that the bail could not be made liable, where no capias had been sued out before the passage of the law, as none could be issued after-wards, and, as it was only upon the return of such a writ, that proceedings could be had against the bail. 17 La. 594, 477, 509. 1 Robinson, 565.
Rawle, for the plaintiff.
Briggs, appellant, pro se.
It is, therefore, ordered and decreed, that the judgment of the District Court be reversed, and that ours be for the defendant in the rule, with costs in both courts.